Citation Nr: 1015791	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-43 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the determination that the appellant is not eligible 
for benefits administered by the United States Department of 
Veterans Affairs?

2. Entitlement to compensation from the Filipino Veterans 
Equity Compensation Fund.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The claimant, who is the appellant, alleges that he had World 
War II service in the Commonwealth Army of the Philippines in 
the service of the U.S. Armed Forces for the Far East from 
July 1944 to October 1945.  The appellant's status as a 
veteran for purposes of VA benefits is in dispute.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a decision in October 2006, the RO denied the 
appellant's basic eligibility as a veteran for purposes of VA 
benefits; and after the appellant was notified by letter of 
the adverse determination and of his procedural and appellate 
rights, he did not perfect an appeal of the adverse 
determination.

2. The additional evidence presented since the decision in 
October 2006 by the RO, denying the appellant's basic 
eligibility for VA benefits, is either redundant or 
cumulative of evidence previously considered or it does not 
raise a reasonable possibility of substantiating the claim.

3. The appropriate United States service department certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSIONS OF LAW

1. The decision in October 2006 by the RO, denying the basic 
eligibility of the appellant as a veteran for VA benefits 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.104 (2009).

2. New and material evidence has not been presented to reopen 
the appellant's basic eligibility as a veteran eligible for 
VA benefits and the claim is not reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).

3. The service requirement to convey to the appellant basic 
eligibility for benefits of the Filipino Veterans Equity 
Compensation Fund administered by the United States 
Department of Veterans Affairs is not met. 38 U.S.C.A. §§ 
107, 7105 (West 2002 & Supp. 2009); P.L. 111-5 (February 17, 
2009); 38 C.F.R. §§ 3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, 
dated in April 2006, and June 2006 on the original 
determination and by letter dated in September 2008 on the 
claim of new and material evidence as to the appellant's 
basic eligibility as a veteran.  As to the claim under the 
Filipino Veteran's Equity Compensation Fund, the RO provided 
pre- adjudication VCAA notice by letter, dated in June 2008.  
The notice included the type of evidence needed to 
substantiate the underlying claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The appellant was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence claim).  

In the notice of the adverse determination, dated in October 
2006, the appellant was notified that valid military service 
was a requirement for eligibility to receive VA benefits and 
that the National Personnel Records Center, the appropriate 
component of a United States service department, found no 
evidence that he served as a member of the Commonwealth Army 
of the Philippines, including the recognized guerrillas, in 
the service of the Armed Forces of the United States and that 
the determination of the service department was binding on VA 
under 38 C.F.R. § 3.203.

The appellant was not notified that verification of service 
was not limited to verification by the service department, 
but a claimant may submit official evidence from the U. S. 
service department that verifies service.  Soria v. Brown, 
118 F.3d 747, 748 (Fed. Cir. 1997). The VCAA notice error in 
failing to notify the claimant who was seeking disability 
benefits based on service in the Republic of the Philippines 
of the various methods available for proving Philippine 
veteran status was not prejudicial because the appellant was 
ineligible for Department of Veterans Affairs benefits as a 
matter of law based on the refusal of the National Personnel 
Records Center, the appropriate component of a United States 
service department, to certify his service.  Palor v. 
Nicholson, 21 Vet. App. 325, 332 (2007) (citing Sanders v. 
Nicholson, 487 F.3d 881, 889 (2007) that if a claim is denied 
as a matter of law, there is no possibility of any prejudice 
to the appellant with respect to a VCAA content error).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and this is not the case here. 38 C.F.R. § 
3.159(c)(4)(iii).

The appellant's service representative points to the most 
recent evidence submitted by the appellant in May 2009, an 
Affidavit for Philippine Army Personnel which indicates he 
may have served under the name "T___".  The service 
representative argues that this warrants a new request by the 
RO to the National Personnel Records Center (NPRC).  On two 
prior occasions, the NPRC, in October 2006 and March 2009 
determined the appellant did not have the required service to 
be eligible for VA benefits.

The appellant has submitted three different copies of the 
Affidavit for Philippine Army Personnel.  In the first two 
copies, submitted in June 2006 and March 2009, the name of 
the appellant clearly is "F___."  The only difference 
between these two copies is that each copy is certified by a 
different official from the Republic of the Philippines.  The 
third affidavit, the one submitted in May 2009, is identical 
to the first affidavit except for the first name which the 
service representative argues is "T____", but with same 
middle and last name as the appellant.  It is certified by 
the same Philippine official and on the same date as the 
first affidavit.

The Board notes the May 2009 version is of poor quality and 
the affidavit is barely legible in some places.  In reviewing 
the May 2009 version, the first name may still be "F___" 
instead of "T___" but only looks like the latter due to 
poor clarity of the copy.  All other identifying information 
such as the unit of service and the birth date of the 
appellant appears to be exactly the same on all three 
versions.

Because of the poor quality of the third affidavit, the 
identical first names on the two good quality versions 
certified by two different Philippine officials, and that all 
other information on all three versions of the affidavit is 
otherwise identical, the Board finds that the NPRC had 
sufficient information to make a determination of valid 
service and a remand to conduct a third search is not 
necessary under 38 C.F.R. § 3.159 (d).  See Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 
Vet. App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department).

As the appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist.

New and Material Evidence Claim

In April 2006, the appellant filed his initial claim of 
service connection for VA benefits based upon his status as a 
veteran.

In a decision memorialized in a letter dated in October 2006, 
the RO denied the claim.  After notifying the appellant of 
the adverse determination and of his procedural and appellate 
rights, the appellant did not initiate an appeal, and the 
determination by the RO became final by operation of law.  38 
U.S.C.A. § 7105.

The pertinent evidence of record and considered by the RO at 
the time of the decision in October 2006 is summarized as 
follows.

A Certificate of Relief from Active Duty issued by the 
Commonwealth of the Philippines, Philippine Army dated in 
October 1945.

Certification by First Lieutenant C.C., date in May 1947, 
that the appellant was a member of "C Company, 1st. Btn, 4th 
Regt., BMD (ECLGA)" and had returned all equipment issued to 
him to the United States Army.

Certification and Inventory signed Lt. Col. F.L. of the 
Philippine Army and dated in October 1945 of equipment 
returned by the appellant.

A commendation issued by G.M.T., identified as a "Guerrilla 
Affair (sic) Officer" of the United States Army to the "2d 
Battalion, 1st Prov. Reg't. BMD" which was commanded by 
Lieutenant Colonel F.L.

The marriage certificate of the appellant and his spouse.

A medical bill, home care instructions, and clinical abstract 
from the Philippine Heart Center for Asia.

A document from the Department of Rehabilitation Medicine, 
discharge medical data, a document entitled "patient's 
clearance sheet," an EKG and report of the EKG, and a 
medical certificate from the Veterans Memorial Center in 
Quezon City, Philippines.

A POW questionnaire completed by the appellant.

An Affidavit for Philippine Army Personnel authenticated by 
Lieutenant Colonel N.S.E. of the Philippines, in May 2006 and 
received by VA in June 2006.

In October 2006, the National Personnel Records Center 
responded to a request of the RO for service verification, 
stating that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

Current Application

Although the prior rating decision of October 2006 by the RO 
became final, it may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 
5108.

Regardless of the RO's characterization of the claim, the 
Board is without jurisdiction to consider the substantive 
merits of the claim in the absence of a finding that new and 
material evidence has been presented.  The Board therefore 
must determine whether new and material evidence has been 
received to reopen the previously denied claim.  Jackson v. 
Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

The application by the appellant to reopen the claim of 
service connection was received in March 2007.

As the current claim to reopen was received after August 29, 
2001, the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998).

In order that the additional evidence may be considered new 
and material under the current regulatory definition of new 
and material evidence, the evidence must relate to the basis 
for the prior denial of the claim, that is, the lack of 
evidence that the appellant meets the basic eligibility 
requirements as a veteran for purposes of VA benefits.

The appellant, since October 2006, has submitted the 
following evidence regarding his status as a veteran for VA 
purposes:

Two copies of the Certificate of Relief from Active Duty 
issued by the Commonwealth of the Philippines, Philippine 
Army dated in October 1945 and signed by Lieutenant Colonel 
F.L.

In August 2008, the RO received what appears to be the second 
page of the Affidavit for Philippine Army Personnel.

In March 2009, the National Personnel Records Center 
responded to a second request of the RO for service 
verification, stating that there was no change warranted to 
its prior determination that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

Also in March 2009, the Veteran sent a second complete copy 
of an Affidavit for Philippine Army Personnel but 
authenticated by B.A.M., a records officer of the 
Philippines, in February 2009.

In September 2009, the Veteran sent a third complete copy of 
an Affidavit for Philippine Army Personnel.  This copy is of 
poor quality but clearly was authenticated by the same person 
on the same date as the first copy received by the RO in 
2006, that is, Lieutenant Colonel N.S.E. of the Philippines, 
in May 2006.

The foregoing evidence is redundant, that is, repetitive of 
evidence previously considered, and redundant evidence does 
not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.

Since the appellant was denied basic eligibility as a veteran 
for VA purposes in October 2006, the RO has also received the 
following:

Statements by the Appellant in October 2007 and February 2008 
listing what units he contends that he served in during World 
War II.

A newspaper article reporting on the visit to Cagayan de Oro, 
Philippines by the United States Ambassador to the Republic 
of the Philippines.

In September 2008, the appellant sent the RO a letter listing 
the names of persons he contends were members of his squad 
and a commendation by 1st. Lieutenant J.B.W., identified as a 
"Guerrilla Affair (sic) Officer" of the United States Army 
and countersigned by Captain P.L.M. of the Philippine Army.  

The Veteran also sent in March 2009 a certification of 
service by the Adjutant General's Office of the Armed Forces 
of the Philippines indicating the appellant served from July 
1944 to October 1945 in A Company, 1st. Btn, 4th Regt., BMD 
ECLGA.

To establish basic eligibility for disability compensation or 
pension benefits administered by the United States Department 
of Veterans Affairs, the claimant must be a veteran who had 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131, 1521.

Service in the organized military forces of the Government of 
the Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
Armed Forces of the United States for the purpose of 
establishing eligibility for benefits, administered by the 
United States Department of Veterans Affairs.  38 C.F.R. §§ 
3.40, 3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification by the service department.  VA may 
accept such evidence if it is issued by the service 
department and includes the needed information as to length, 
time and character of service and VA finds that it is genuine 
and includes accurate information.  If the evidence the 
claimant submits does not meet these requirements, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203.  And the findings of the service 
department are binding on VA for the purpose of establishing 
service in the U. S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992) (NRPC verification is binding on VA such 
that VA has no authority to change or amend the finding).

Here, as noted, on two occasions, the National Personnel 
Records Center responded to a request of the RO for service 
verification, stating that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

Although the appellant has submitted some new evidence since 
October 2006, the foregoing evidence does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, the appellant was a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces, and does not overcome the 
binding determination of the National Personnel Records 
Center.  Therefore, the evidence does not raise a reasonable 
possibility of substantiating the claim, and therefore is not 
new and material under 38 C.F.R. § 3.156(a).

For the above reasons, the additional evidence is not new and 
material.  As the claim of basic eligibility of the appellant 
as a veteran is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Eligibility to the Filipino Veterans Equity Compensation Fund

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain 
Philippine veterans to be paid from the Filipino Veterans 
Equity Compensation Fund.  As provided for in section 1002 of 
P.L. 111-5; H.R. 1, the American Recovery and Reinvestment 
Act (enacted February 17, 2009), the Secretary must establish 
an application process for claims to be submitted for this 
new benefit that must be filed within one- year of the date 
of enactment of this new law.  Payments for eligible persons 
will be either in the amount of $9,000 for non-United States 
citizens, or $15,000 for United States citizens.

Section 1002 addresses "Payments to Eligible Persons Who 
Served in the United States Armed Forces in the Far East 
During World War II."  Section 1002 (c)(1) provides that the 
Secretary may make a payment from the compensation fund to an 
eligible person who, during the one-year period beginning on 
the date of the enactment of the Act, submits to the 
Secretary a claim for benefits under this section.  The 
application for the claim shall contain such information and 
evidence as the Secretary may require.

Section 1002 (d) provides that an eligible person is any 
person who--(1) served--(A) before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States pursuant 
to the military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States; or (B) in the Philippine Scouts under section 
14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 
Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

The RO has requested verification of the appellant's service 
twice from the National Personnel Records Center.  In October 
2006 and March 2009, the National Personnel Records Center, a 
component of the appropriate United States service 
department, reported that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

The Certifications from the Office of Adjutant General, 
Affidavits for Philippine Army personnel, commendations, the 
certificates regarding equipment he asserts he returned, and 
the appellant's own statements fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate United States service department, but rather 
documents from the Philippine government.  As such, those 
documents may not be accepted by the Board as verification of 
service for the purpose of determining eligibility for VA 
benefits including the one- time payment from the Filipino 
Veterans Equity Compensation Fund.

In light of the findings of the National Personnel Records 
Center, a component of the appropriate United States service 
department, which are binding on VA for the purpose of 
establishing service in the U. S. Armed Forces, the appellant 
has no qualifying service in the United States Armed Forces 
and he is not a "veteran" for the purpose of establishing 
eligibility for the Filipino Veterans Equity Compensation 
Fund benefit administered by the United States Department of 
Veterans Affairs.

As the appellant is not eligible for benefits due to the lack 
of entitlement under the law, the Board does not reach the 
merits of the underlying claim for benefits under the 
Filipino Veterans Equity Compensation Fund


ORDER

As new and material evidence has not been presented, the 
basic eligibility for VA benefits is not reopened, and the 
appeal is denied.

Eligibility for benefits under the Filipino Veterans Equity 
Compensation Fund administered by the United States 
Department of Veterans Affairs is denied.

____________________________________________
Mary Sabulsky 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


